Order denying a motion of a committee of an incompetent person for a rehearing and reconsideration of the reports by a referee and of all orders made by said referee, for the ratification and approval of all expenditures made by the committee set forth in said reports, and for the vacating and setting aside of all surcharges made against said committee, affirmed, without costs. (Respondent filed no brief.) The annual inventories and accounts of committees of incompetent persons are filed for information only in order that the court may keep in touch with the conduct of the committee. (Matter of Arnold, 76 App. Div. 126.) The orders based upon the reports of the referee are merely advisory, and the committee may contest these items either in a proceeding for his removal, if one should be had, or in any intermediate or final account that he may file. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.